Cole, J.,
dissenting.
I respectfully disagree with the majority’s finding that a part of defendant’s statement was inadmissible.
After his arrest, Satterfield made a voluntary statement to the police. The officer’s testimony at the suppression hearing and at trial was as follows:
We asked him about where he was getting the drugs from and he stated that he was getting his drugs from a black male but that he didn’t know the name. And he stated that he had gotten three quarter grams for twenty dollars each and was going to resell them for twenty-five dollars each, and also that he spent a lot of money with his supplier in the past several months.
' The most that he had purchased at any one time within the past two months was five hundred dollars worth which he resold for one thousand dollars.
(emphasis added).
Satterfield moved to suppress that part of the statement which is italicized. He relied upon Boyd v. Commonwealth, 213 Va. 52, 189 S.E.2d 359 (1972), Eccles v. Commonwealth, 214 Va. 20, 197 S.E.2d 332 (1973), and Donahue v. Commonwealth, 225 Va. 145, 300 S.E.2d 768 (1983), to support his position. In response, the Commonwealth argued that the italicized part of the statement was closely connected to the offense charged and that the statement in its entirety should be admitted in evidence. It maintained that Scott v. Commonwealth, 228 Va. 519, 323 S.E.2d 572 (1984), controlled, not Boyd, Eccles and Donahue, since the latter three cases involved separate drug transactions unrelated in any *29way with the offenses charged. The Commonwealth further contended that the italicized part of the statement was relevant and material to prove “intent to distribute” because it showed the defendant’s motive, method and intent.
The trial court refused to suppress any part of the defendant’s statement. The majority finds that the trial court erred in its holding. I disagree.
In Scott, the Supreme Court clearly set forth the principles controlling this case:
Where a course of criminal conduct is continuous and interwoven, consisting of a series of related crimes, the perpetrator has no right to have the evidence “sanitized” so as to deny the jury knowledge of all but the immediate crime for which he is on trial. The fact-finder is entitled to all of the relevant and connected facts, including those which followed the commission of the crime on trial, as well as those which preceded it; even though they may show the defendant guilty of other offenses. Evidence of such connected criminal conduct is often relevant to show motive, method, and intent. Indeed, it may be the only way in which such matters may be shown, as was the case here. Even where another crime is not inextricably linked with the offense on trial, it may nevertheless be proved if it shows the conduct and feeling of the accused toward his victim, his motive, intent, plan or scheme, or any other relevant element of the offense on trial.
The general rule excluding evidence of “other crimes” extends only to crimes which are unrelated to those on trial, and which are offered solely for the purpose of showing that the accused was a person of such character as to be a likely perpetrator of the offense charged. If the evidence of other conduct is connected with the present offense, or tends to prove any element or fact in issue at trial, it should be admitted, whether or not it tends to show the defendant guilty of another crime.
228 Va. at 526-27, 323 S.E.2d at 577 (citations omitted).
After receiving information from a reliable informant, the police went to the reported location, a Hardee’s Restaurant, and *30found the defendant. They searched him and found three foil packets containing cocaine hidden on the bottom of a cigarette package under the cigarettes. The defendant admitted to the officers that he was offering the cocaine for sale.
The Commonwealth was required to prove that Satterfield possessed the cocaine with intent to distribute it, and to do so asserted that the defendant was in the business of selling cocaine. In the statement, Satterfield said his supplier was a black male, that he had purchased from his supplier the three packets found and was going to sell it for a profit, that he had been buying from this supplier for several months, and that he had purchased within the past two months $500 worth of cocaine and resold it for $1,000. t These facts amounted to nothing more than an explanation of the defendant’s business and were closely connected to the offense charged.
In Scott, the Supreme Court said that “[w]here a course of criminal conduct is continuous and interwoven, consisting of a series of related crimes, the perpetrator has no right to have the evidence ‘sanitized.’ ” 228 Va. at 526, 323 S.E.2d at 577. Since the defendant’s statement described a continuous and interwoven series of related crimes, he was not entitled to have the statement sanitized by striking the disputed part. Since the statement was relevant to prove the defendant’s motive, method and intent in possessing the cocaine, I would find it admissible in its entirety.
Boyd, Eccles, and Donahue, relied upon by the majority, are cases in which the prior drug sales were separate and apart from the charged offense. Therefore, eVidence of the prior sales was inadmissible.
Since I find that the trial court was correct in admitting the entire statement in evidence, I cannot join in the majority opinion. I would affirm the judgment of the trial court.